Citation Nr: 0842565	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  04-29 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a disability rating greater than 20 percent 
for service-connected right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 through 
October 1967.

This matter is before the Board of Veteran's Appeals (Board) 
on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This matter was previously before the Board in May 2006, at 
which time the veteran's claim was adjudicated.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision dated in July 2008, the Court affirmed that portion 
of the May 2006 Board decision which denied an extraschedular 
disability rating for the veteran's right ankle disorder; and 
vacated and remanded for readjudication that portion of the 
May 2006 Board decision which denied an increased disability 
rating under 38 C.F.R. § 4.71(a), Diagnostic Code 5270 which 
provides the rating criteria for ankylosis.  The case is now 
before the Board for further review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the July 2008 Memorandum Decision of the Court, 
and upon preliminary review of the record with respect to the 
veteran's claim for an increased disability rating, further 
development is required prior to final appellate review.

A VA examination report dated in August 2002 shows that 
physical examination of the right ankle revealed 10 degrees 
of dorsiflexion, 30 degrees of plantar flexion, 10 degrees of 
eversion, and 30 degrees of inversion. 

A VA examination report dated in March 2004 shows that 
physical examination of the right ankle revealed range of 
motion limited to zero degrees of dorsiflexion and 30 degrees 
of plantar flexion. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 20 percent 
disability rating is assigned for ankylosis of the ankle in 
plantar flexion less than 30 degrees.  For ankylosis of the 
ankle in plantar flexion, between 30 and 40 degrees, or in 
dorsiflexion, between zero and 10 degrees, a 30 percent 
disability rating is warranted.  A 40 percent disability 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2008).

While the VA examinations of record revealed that range of 
motion limited to varying degrees, it has not been specified 
whether the right ankle was ankylosed in any position and if 
so, to what degree.  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  As such, on remand, the 
veteran should be scheduled for an appropriate VA examination 
so that a medical opinion may be obtained as to the current 
nature and severity of his right ankle disability.  
Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(c)(4) (2008).

Additionally, the veteran should be provided with a statement 
regarding VA's duties to notify and assist that complies with 
directives of the Court in Vazquez-Flores v. Peak, 22 Vet. 
App. 37 (2008).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the veteran 
with a letter that: 
*	informs him about the information and 
evidence not of record that is necessary 
to substantiate his claim;

*	informs him about the information and 
evidence that VA will seek to provide;

*	informs him about the information and 
evidence he is expected to provide;

*	advises him of the criteria for 
establishing a disability rating and 
effective date of award;

*	notifies him that, to substantiate his 
claim, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his right ankle 
disability and the effect that worsening 
has on his employment and daily life;

*	provides him with the appropriate 
Diagnostic Codes for rating ankle 
disabilities; and

*	notifies him that, should an increase 
in disability be found, a disability 
rating will be determined by applying 
relevant Diagnostic Codes, which typically 
provide for a range in severity of a 
particular disability from noncompensable 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life.

2.  The RO/AMC shall schedule the veteran 
for a VA joints examination so as to 
ascertain the current nature and severity 
of his service-connected right ankle 
injury. The examiner should be provided a 
copy of this remand together with the 
veteran's entire claims file.  All 
necessary tests, including X-rays, if 
indicated, should be conducted, and the 
examiner should review the results of any 
testing prior to completion of the report.  
The examiner should identify all residuals 
attributable to the veteran's service-
connected right ankle disability.

The examiner should note the range of 
motion for the right ankle.  The examiner 
is requested to specify whether the right 
ankle is ankylosed in any position.  If 
so, the examiner should identify the 
specific position in which the joint is 
ankylosed.  In so doing, the examiner must 
clarify the precise definition of 
ankylosis of the ankle joint.

If the examiner finds that there is 
ankylosis of the right ankle, it should be 
specifically indicated whether the right 
ankle is ankylosed in plantar flexion less 
than 30 degrees; in plantar flexion, 
between 30 and 40 degrees; in 
dorsiflexion, between zero and 10 degrees; 
in plantar flexion at more than 40 
degrees; or in dorsiflexion at more than 
10 degrees; or with abduction, adduction, 
inversion or eversion deformity.

The examiner should also address whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement, and whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when the right ankle is used repeatedly.  
All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

Any indications that the veteran's 
complaints of pain or other symptomatology 
are not in accord with physical findings 
on examination should be directly 
addressed and discussed in the examination 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC will then readjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case, 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




